Motion for Rehearing Overruled; Opinion of January 15, 2013 Withdrawn;
Affirmed and Substitute Memorandum Opinion filed February 14, 2013.




                                       In The

                      Fourteenth Court of Appeals

                                NO. 14-12-00051-CR
                                NO. 14-12-00052-CR

                    KENNETH EARL BRUNSON, Appellant
                                        V.

                        THE STATE OF TEXAS, Appellee

                   On Appeal from the 262nd District Court
                             Harris County, Texas
                  Trial Court Cause Nos. 1284376 and 1295225

    SUBSTITUTE MEMORANDUM                                     OPINION


      The memorandum opinion of January 15, 2013, is withdrawn and this
opinion is substituted in its place.

      Appellant entered a plea of guilty to two counts of possession of a controlled
substance and entered a plea of true to two enhancement paragraphs. On January
13, 2012, the trial court sentenced appellant to confinement for two years (trial
court cause number 1284376) and twenty-five years (trial court cause number
1295225), to run concurrently, in the Institutional Division of the Texas
Department of Criminal Justice. Appellant filed a timely notice of appeal.

      Appellant’s appointed counsel filed a brief in which he concludes the appeal
is wholly frivolous and without merit. The brief meets the requirements of Anders
v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967), by presenting a professional
evaluation of the record and demonstrating why there are no arguable grounds for
relief. See Currie v. State, 516 S.W.2d 684 (Tex. Crim. App. 1974).
      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). As of this date, no pro se
response has been filed.

      We have carefully reviewed the record and counsel’s brief and agree the
appeal is wholly frivolous and without merit. Further, we find no reversible error
in the record. Accordingly, the judgments of the trial court are affirmed.



                                      PER CURIAM



Panel consists of Chief Justice Hedges and Justices Boyce and Donovan.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                          2